Citation Nr: 1435176	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  10-47 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to a higher rating for special monthly compensation (SMC) based on loss of use of a creative organ.

2. Whether the Veteran is competent for the purpose of direct receipt of Department of Veterans Affairs (VA) compensation benefits.

3. Entitlement to service connection for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran served on active duty from November 1976 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted entitlement to SMC based on the loss of use of a creative organ.  Also on appeal before the Board is a September 2008 rating decision in which the RO found the Veteran to be incompetent to handle disbursement of VA funds, effective September 22, 2008.

In a November 2010 letter, the Veteran requested a hearing before the Board at VA's Central Office in Washington, D.C.  The Veteran was advised that the hearing was scheduled for May 2014, but he failed to report.  Thus, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The issues of entitlement to service connection for an acquired psychiatric disorder and competency of the Veteran issue are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is in receipt of the maximum level of SMC for loss of use of a creative organ.


CONCLUSION OF LAW

The claim seeking a higher rate of SMC on the basis of loss of use of a creative organ lacks legal merit.  38 U.S.C.A. §§ 1114(k), 1155 (West 2002), 38 C.F.R. § 3.350(a) (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Regarding the Veteran's claim seeking a higher rating of SMC, the VCAA need not be considered because that issue is one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  As discussed below, he is receiving the maximum rate available for loss of use of a creative organ, and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  The VCAA is therefore inapplicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Special Monthly Compensation

In an April 2008 rating decision, service connection was granted for erectile dysfunction (ED), and a noncompensable rating was assigned from October 30, 2007.  This rating decision also granted special monthly compensation (SMC) based on loss of use of a creative organ.  See 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a). 

SMC is a special statutory award granted in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's Rating Schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k) through (s) and 38 C.F.R. §§ 3.350 and 3.352.

SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a).  The rate of SMC compensation is a specific value that is adjusted annually, independent of any other awarded compensation.  38 U.S.C.A. § 1114(k). 

Here, as the Veteran is currently in receipt of SMC for loss of use of a creative organ based upon the grant of service connection for ED, the law does not provide for a higher rate of SMC for loss of use of a creative organ.  38 U.S.C.A. § 1114(k).  SMC rates are determined by statute and are not subject to the Board's discretion and the Board is specifically prohibited from granting benefits that are not authorized by law.  See 38 U.S.C.A. § 7104(c); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  As the disposition of this case is based on law and not the facts of this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A higher rate of special monthly compensation on the basis of loss of use of a creative organ is denied.


REMAND

The evidence reflects that, in a September 2008 rating decision, the RO found the Veteran was not competent to handle disbursement of funds.  This decision was based substantially on a VA examination in May 2008, where the examiner expressed doubts as to the Veteran's ability to handle funds that might be due him from VA.  The examiner noted that further information and opinion would best be obtained from the Veteran's treating psychiatrist.  In a May 2008 letter, the Veteran's treating VA psychiatrist effectively agreed, indicating that he did not believe that the Veteran was capable of managing his funds because of his service-connected psychiatric condition, which was characterized as chronic and ongoing.  

However, there is some indication that the Veteran's condition has improved.  For example, in January 2014, a VA field examiner visited the Veteran and observed that the Veteran spoke calmly during the interview and had all of his financial information organized and ready for the field examiner to review.  The field examiner concluded that the Veteran had the capacity to handle funds.  Based on these observations, the field examiner recommended that the Veteran be scheduled for a competency examination.  

For VA purposes, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation.  38 U.S.C.A. § 3 .353(a).  There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. §§ 3.102, 3.353(d). 

Unless the medical evidence is clear, convincing and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations as to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  Id. 

A review of the evidence of record reveals that the Veteran was last afforded a VA examination in this matter in May 2008, and no treating psychiatrist or physician has since provided a definite expression as to the Veteran's competency.  38 C.F.R. § 3.353(c).  Given the VA field examiner's conclusions in January 2014 that the Veteran had the capacity to handle his funds, the Board agrees with the field examiner's recommendation that a new competency examination be held.  

As for the Veteran's claim regarding PTSD, the record reflects that the Veteran has expressed disagreement with the March 2011 RO rating decision, which denied service connection.  The Board notes that the Veteran is already in receipt of a 100 percent disability rating for an acquired psychiatric disorder, which was characterized as obsessive compulsive disorder.  As such, it is possible, indeed likely, that his psychiatric symptoms are already being fully accounted for.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); but see Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  However, the Board does not have jurisdiction to make that determination at this point.  Rather, pursuant to Manlincon v. West, supra, he must therefore be provided with an SOC regarding the claim for service connection for PTSD so that he has the opportunity to perfect this appeal.  Only if the appeal is perfected should the issue be returned to the Board for appellate review.  

Accordingly, the case is REMANDED for the following action:

1. If the RO concludes that service-connection is not warranted to include PTSD into his already service-connected acquired psychiatric disorder, the Veteran and his representative should be provided an SOC explaining why service connection is not warranted.  If, and only if, a substantive appeal is filed, this issue should be returned to the Board for review.

2.  Acquire all treatment records from the VA Medical Center in Baltimore, Maryland, for the period since June 2010 or from any other VA medical center where he has received treatment.  

If the Veteran has received any private treatment that may be relevant to the issue of incompetency, such records should also be acquired after obtaining the proper authorization.  

3. Arrange for the Veteran to undergo a VA medical examination to ascertain whether the Veteran has the mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation.  The claims folder, including a copy of this remand, must be made available to the examiner for review, and such review should be noted in the examination report.  The examiner should provide complete rationale for all conclusions reached.  If the examiner cannot provide the requested opinion without resorting to speculation, the examiner should state why that is the case.

4. Thereafter, the issue regarding competency should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


